Citation Nr: 0729708	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased disability rating for tinea 
versicolor, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.  He subsequently served in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is not manifested by 
unfavorable ankylosis of the lumbar spine, unfavorable 
ankylosis of the entire thoracolumbar spine, or objective 
evidence of compensable adverse neurological symptomatology.

2.  The veteran's tinea versicolor is not manifested by 
involvement of over 20 to 40 percent of the entire body, or 
involvement of 20 to 40 percent of exposed areas, nor has 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs been required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  


CONCLUSIONS OF LAW

1.  The veteran has not met the criteria for an evaluation in 
excess of 40 percent for a lumbosacral strain.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5237, 5243 
(2006).

2.  The veteran has not met the criteria for an evaluation in 
excess of 10 percent for tinea versicolor.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbosacral Strain

A December 2003 rating decision increased the evaluation for 
the veteran's lumbosacral strain to 40 percent effective 
August 7, 2003.

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 40 percent for limitation of motion of 
the lumbar spine if he suffered from at least an unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).  The pertinent evidence of record includes 
a September 2003 VA examination report, U.S. Navy Reserve 
medical records, and VA treatment reports for the period 
under review.  Significantly, no medical record pertaining to 
this period reveals evidence of unfavorable lumbar 
ankylosis.  Indeed, the September 2003 VA examination 
revealed motion in each plane of lumbar movement.  Hence, 
entitlement to a higher rating for the period from August 7, 
2003 to September 25, 2003 is denied.

Effective September 26, 2003, VA had revised the criteria for 
evaluating limitation of motion.  Under the new rating 
criteria for evaluating diseases of the spine, the veteran is 
entitled to a 50 percent rating for his disorder if it is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  The pertinent evidence of record includes an October 
2006 VA examination report; U.S. Navy Reserve medical records 
and VA treatment reports for the period under review.  At no 
time has evidence of unfavorable ankylosis of the entire 
thoracolumbar spine ever been presented.  Indeed, the October 
2006 VA examination revealed motion in each plane of lumbar 
movement.  Therefore, entitlement to a higher rating since 
September 26, 2003 is denied.

Hence, entitlement to a rating higher than 40 percent for a 
lumbosacral strain for any period since August 7, 2003 is 
denied.

The Board has considered the application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2006), and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the veteran complains of 
pain, there is no evidence of painful pathology such as 
incoordination or disuse atrophy, sufficient to otherwise 
warrant an increased rating based on painful motion.

It is noted that the April 2006 Board remand instructed the 
RO to have the veteran examined to discern whether any 
neurological impairment was present.  Under 38 C.F.R. 
§ 4.71a, a separate compensable evaluation for neurological 
impairment of a back disorder may be awarded.  In this case, 
the October 2006 VA examiner, who reviewed the claims file 
and examined the veteran, gave a diagnostic impression of no 
significant neurological findings on examination.  Given that 
the evidence preponderates against a compensable level of 
adverse neurological impairment, a separate rating is 
unwarranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520, 
8620, 8720 (2006).

Tinea Versicolor

The December 2003 rating decision on appeal denied a 
disability rating in excess of 10 percent for tinea 
versicolor.

In order to receive a 30 percent rating the evidence must 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The pertinent evidence of record 
includes VA examination reports dated in September 2003 and 
October 2006 as well as U.S. Navy Reserve medical records and 
VA treatment records for the period under review.  These 
records do not show evidence that the veteran's tinea 
versicolor involves a  skin area which meets these criteria.  
Indeed, the October 2006 VA examination revealed that no more 
than one percent of the appellant's entire body was affected 
by tinea versicolor.  As such, entitlement to a higher rating 
is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in the May 2004 
statement of the case (SOC) and in May 2006 correspondence of 
the information and evidence needed to substantiate and 
complete the claim.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Entitlement to a disability rating for a lumbosacral strain 
in excess of 40 percent is denied.

Entitlement to a disability rating for tinea versicolor in 
excess of 10 percent is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


